DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
With respect to claim 32, JP 51-9897 shows an overlap-free region that is arranged on a lateral edge of the cathode foil (see annotated figure below). 

    PNG
    media_image1.png
    358
    603
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim(s) 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 15, the limitation “more than one anode contact” is confusing.  Are these contacts in addition to the one or more anode contacts of line 14?
Claim 30, lines17- 18,  the limitation “more than one anode contact” is confusing.  Are these contacts in addition to the one or more anode contacts of line 15?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue (JP 51-9897).
Regarding claim 32, Inoue discloses a capacitor comprising: 
a winding comprising a cathode foil (22), and an anode foil (21 or 25) and separators arranged therebetween; and 
an overlap-free region (see annotated figure below),
wherein the cathode foil (22) does not overlap with the anode foil (21 or 25) in the overlap-free region (see annotated figure above),
wherein the overlap-free region adjoins an overlapping region,
wherein the cathode foil (22) overlaps with the anode foil (25) in a lateral direction in the overlapping region, and
wherein the overlap-free region (see annotated figure below) is arranged on a lateral edge of the cathode foil.

    PNG
    media_image1.png
    358
    603
    media_image1.png
    Greyscale

Inoue does not specifically state that the capacitor comprises two separators.
An electrolytic capacitor comprising more than one separator is well known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Inoue so that it comprises two separators, since such a modification would further separate the anode and cathode foils from each other.
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 4,545,108).
Regarding claim 33, Adams et al. disclose a capacitor comprising:
a winding comprising a cathode foil (2), an anode foil (4) and separators (1, 3)  arranged therebetween; and
an overlap-free region (see annotated figure below),
wherein the cathode foil (2) does not overlap with the anode foil (4) in the overlap-free region,
wherein the overlap-free region adjoins an overlapping region (see annotated figure below),
wherein the cathode foil (2) overlaps with the anode foil in a lateral direction in the overlapping region, and
wherein the overlap-free region adjoins the overlapping region in a direction along the cathode foil parallel to a winding axis (see annotated figure below).


    PNG
    media_image2.png
    361
    660
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 16 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-25, and 28-29  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor wherein the lateral direction is a direction from the overlap-free region along the anode foil perpendicular to a winding axis, and when the capacitor comprises more than one of the anode contact, the anode contacts are connected to a common anode terminal (claim 16).
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a method for producing a capacitor wherein the lateral direction is a direction from the overlap-free region along the anode foil perpendicular to a winding axis, and when the capacitor comprises more than one of the anode contact, the anode contacts are connected to a common anode terminal (claim 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848